Exhibit 10.5

--------------------------------------------------------------------------------

SHARES PLEDGE AGREEMENT
BETWEEN


ANYANG SHUNCHENG ENERGY TECHNOLOGY CO., LTD.


AND


WANG XINSHUN


WANG XINMING


CHENG JUNSHENG


HENAN SHUNCHENG GROUP COAL COKE CO., LTD.




ANYANG, CHINA
 
 

--------------------------------------------------------------------------------


 
Shares Pledge Agreement


This Agreement is executed by on March 19, 2010 in Anyang, China.:


Pledgeors (hereinafter collectively referred to as “Party A”):


1   Wang Xinshun, a citizen of PRC with ID Card number of , owns 60% shares of
Henan Shuncheng Group Coal Coke Co., Ltd. ;


2           Wang Xinming, a citizen of PRC with ID Card number of , owns 20%
shares of Henan Shuncheng Group Coal Coke Co., Ltd. ;


3           Cheng Junsheng, a citizen of PRC with ID Card number of , owns 20%
shares of Henan Shuncheng Group Coal Coke Co., Ltd. ;


and


Pledgee (hereinafter referred to as “Party B”): Anyang Shuncheng Energy
Technology Co., Ltd.，a wholly foreign-owned enterprise registered in Henan
Province, and the registration number of its legal and valid Business License is
410500400000623.


Party C: Henan Shuncheng Group Coal Coke Co., Ltd., the registration number of
its legal and valid Business License is 410522110001012 and the legal registered
address is South Gongye Road, Tongye County, Anyang City, Henan Province.


In this Agreement, Party A, Party B and Party C are called collectively as the
“Parties” and each of them is called as the “Party”.
Whereas:


 
1.
Party A consists of all of the shareholders of Henan Shuncheng Group Coal Coke
Co., Ltd. (hereinafter referred to as “Opco”), who legally hold all of the
shares of Opco.



 
2.
Party B is a wholly-foreign owned enterprise incorporated and existing within
the territory of China in accordance with the law of the People’s Republic of
China, the registration number of its legal and valid Business License is
410500400000623, and the legal registered address is Tongye Town, Anyang County.



 
3.
Henan Shuncheng Group Coal Coke Co., Ltd. (the “Opco”) is an enterprise
incorporated and existing within the territory of China in accordance with the
law of the People’s Republic of China, the registration number of its legal and
valid Business License is 410522110001012 and the legal registered address is
South Gongye Road, Tongye County, Anyang City, Henan Province..

 

--------------------------------------------------------------------------------


 
 
4.
Party B intends to acquire all of the shares or assets of Opco. Prior to the
completion of such acquisition, Party A agrees to entrust the management and
operation of Opco to Party B and to sell part of operating assets of Opco to
Party B. In order to protect the interests of Party B, Party A agrees to pledge
the 100% of shares of Opco they own to Party B.



 
5.
Party B accepts the pledge of the shares by Party A.



Therefore, in accordance with applicable laws and regulations of the People’s
Republic of China, the Parties hereto reach the Agreement through friendly
negotiation on the principle of equality and mutual benefit and abide by.


Article 1 Guaranteed Obligations


The shares are being pledged to guarantee all of the rights and interests Party
B is entitled to under all of the following listed agreements by and among Party
A, Party B and Party C:


(a) Entrusted Management Agreement, by and between Party A, Opco and Party B on
March 19, 2010 in Anyang;


(b) Exclusive Option Agreement by and among Party A, Opco and Party B on   March
19, 2010 in Anyang; and


(c) Shareholders’ Voting Proxy Agreement, by and between Party A and Party B
on March 19, 2010 in Anyang.


Article 2 Pledged Properties


Party A pledges, by way of first priority pledge, all of its rights, title and
interest, in, to and under all or any part of:


(a)
100% of the shares in Opco;



(b)
100% of the registered capital (“Registered Capital”) of Opco;



(c)
all investment certificates and other documents in respect of the Registered
Capital of Opco;

 

--------------------------------------------------------------------------------



 
(d)
all money, dividends, interest and benefits at any time arising in respect of
all the share and Registered Capital of Opco; and



(e) all voting rights and all other rights and benefits attaching to or accruing
to the share or the Registered Capital of Opco to Party B.


Article 3 Scope of Guaranteed Obligations


The scope of the guaranteed obligations is all rights and interests Party B is
entitled to in accordance with all the agreements signed by and among Party A
and Party B.


Article 4 Pledge Procedure and Registration


Party A shall be responsible for, and Opco shall assist Party A in processing
the registration procedures with Administration for Industry and Commerce
concerning the pledged shares and shall ensure that all other approval(s) from
or registration with relevant PRC authorities is granted or duly secured as soon
as possible.


Article 5 Transfer of Pledged Shares


Party A shall not transfer any of the pledged shares without the prior written
consent of Party B during the term of this agreement.


Article 6                      Representations and Warranties


6.1           Pledgeors hereby represent and warrant to the Pledgee that:
(a)           have all the necessary rights, powers and authorizations to enter
into this Agreement and perform its duties and obligations hereunder;
(b)           this Agreement constitutes its legal, valid and binding
obligations which are enforceable pursuant to the terms of this Agreement;
(c)           Pledgeors are and will, at all times, during the term of this
Agreement, be the lawful and beneficial owners of the Pledged Shares free from
pledge or other encumbrances(other than the Pledge created by this Agreement);
(d)           Pledgeors are legally registered shareholders of Opco and have
paid up all the amount of the registered capital of Opco.


6.2           Opco hereby represents and warrants to the Pledgee that:


(a)           it is duly incorporated and validly existing under the laws of the
PRC;
(b)           it has and will at all times have the necessary power, and has
obtained the
necessary approvals and authorizations, to enable it to enter into and perform
its obligations under this Agreement;
(c)           its entry into and performance of this Agreement do not and will
not
violate any applicable laws, its articles of association or any agreement or
document binding it or its assets; and
(d)           this Agreement constitutes its legal, valid and binding
obligations which
are enforceable pursuant to the terms of this agreement.
 

--------------------------------------------------------------------------------



 
Article 7                       Covenants


7.1           Pledgeors further undertake that they shall:


(a)           at no time during the term of this Agreement, except with the
prior
written consent of the Pledgee, transfer, sell, pledge(other than the pledge
created under this Agreement), encumber or otherwise dispose of the Pledged
Equity;
(b)           notify the Pledgee immediately of any event that may affect the
title of
the Pledgeor in relation to the whole or any part of the Pledged Equity under
this Agreement;


7.2           Opco further undertakes that it shall:


(a)           assist the Pledgeor with the completion of this equity pledge and
all
subsequent process required by applicable laws and its articles and association;
(b)           enter into any transaction which may materially affect its assets,
liability,
operation, shareholders’ equity or other legal rights (unless such transaction
is relating to its daily operation or has been disclosed to and agreed upon by
Party B in writing).


Article 8 Effectiveness, Modification and Termination


8.1 This Agreement shall go into effect when it is signed by the
authorized    representatives of the Parties with seals affixed;


8.2 Upon the effectiveness of this Agreement and unless otherwise agreed upon by
the Parties hereto, neither Party may modify or terminate this Agreement.  Any
modification or termination shall be in writing after both Parties’
consultations. The provisions of this Agreement remain binding on the Parties
prior to any written agreement on modification or termination.


Article 9 Governing Law


The execution, validity, interpretation and performance of this Agreement and
the disputes resolution under this Agreement shall be governed by the laws of
PRC.


Article 10 Liability for Breach of Agreement


Upon the effectiveness of this Agreement, the Parties hereto shall perform their
respective obligations under the Agreement. Any failure to perform the
obligations stipulated in the Agreement, in part or in whole, shall be deemed as
breach of contract and the breaching party shall compensate the non-breaching
party for the loss incurred as a result of the breach.
 

--------------------------------------------------------------------------------



Article 11 Settlement of Dispute


The Parties shall strive to settle any dispute arising from the interpretation
or performance of this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days after
such dispute is raised, each party can submit such matter to China International
Economic and Trade Arbitration Commission (the “CIETAC”) in Beijing in
accordance with its rules then in effect. The arbitration shall take place in
Beijing. The arbitration award shall be final, conclusive and binding upon both
parties.


Article 12 Severability


12.1 Any provision of this Agreement that is invalid or unenforceable due to the
laws and regulations shall be ineffective without affecting in any way the
remaining provisions hereof.


12.2 In the event of the foregoing paragraph, the Parties hereto shall prepare
supplemental agreement as soon as possible to replace the invalid provision
through friendly consultation.


Article 13 Miscellaneous


13.1 The headings contained in this Agreement are for the convenience of
reference only and shall not in any other way affect the interpretation of the
provisions of this Agreement.


13.2 The Agreement shall be executed in five copies, both in Chinese and
English. Each party holds one Chinese and one English original, and the
remaining shall be kept for completing relevant procedures. Each copy shall have
equal legal force, and both the English version and Chinese version shall have
the same effect.


13.3 In Witness Hereof, the Parties hereto have executed this Agreement on the
date described in the first page.
 
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
 

--------------------------------------------------------------------------------




(Page of signature only)


Party A:
 Wang Xinshun
(signature):  /s/ Wang Xinshun
 


 
Wang Xinming
 
(signature):  /s/ Wang Xinming
 


 
Cheng Junsheng :
 
(signature):  /s/ Cheng Junsheng
 


 


Party B: Anyang Shuncheng Energy Technology Co., Ltd.


(seal)


Authorized representative: /s/ Wang Jiankai
(signature):








Party C: Henan Shuncheng Group Coal Coke Co., Ltd.
(seal)


Authorized representative:  /s/ Wang Xinshun
(signature):